Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit of 62/688,115 with a filing date 06/21/2018.
2. 	Amendment of claim 1 and cancelation of claims 6-7, 9-12, 15-17, 20,  23-25, 27,  30-36, 39-40, 43-45,  47, 50-51, 54,  56-58, 60-61, 65-66, 68, 70, 72, 74, 76-81 and 84-85  in the amendment filed on 1/15/2020 is acknowledged. Claims 1-5, 8, 13-14, 18-19, 21-22,  26, 28-29, 37-38,  41-42, 46, 48-49, 52-53, 55, 59, 62-64, 67, 69, 71, 73, 75, 82-83 and 86-88  are pending in the application.  

Responses to Election/Restriction
3.1	Applicant’s election without traverse of Group XIII claims 75 and 86 (now are 1, 5, 8, 13, 75, 86 and 88) in the reply filed on July 07, 2020 is acknowledged. Election of a compound azalanstat as a single species is also acknowledged.
Claims 1-5, 8, 13-14, 18-19, 21-22,  26, 28-29, 37-38,  41-42, 46, 48-49, 52-53, 55, 59, 62-64, 67, 69, 71, 73, 75, 82-83 and 86-88  are pending in the application.
 The scope of the invention of the elected subject matter is as follows.  Claims 1, 5, 8, 13, 75, 86 and 88, drawn to a method of use using a CYP51A1 inhibitor of the compounds of formula (XLIII) thereof, and prosecuted in the case.	
Claims 2-4, 14, 18-19, 21-22, 26, 28-29, 37-38, 41-42, 46, 48-49, 52-53, 55, 59, 62-64, 67, 69, 71, 73, 82-83 and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

3.2.	Claim 1 has on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  In the instant case,
the group “a CYP51A1 inhibitor represents a number of compounds including a compound of formula (I), (II),  (III),(IV), (VIII), (IX), (XVIII), (XXIV), (XXXIV), (XLII) and (XLIII) ” do not belong to a recognized class as set forth and do not share a “single structural similarity” and common use.  For example , the elected species azalanstat of formula (XLIII) is classified in CPC classification system C07D233/02, while the compounds of formula (II)  is classified in CPC classification system C07D 211/90 and 
Therefore, again, the “(I), (II),  (III),(IV), (VII), (VIII), (IX), (XIII), (XVII), (XVIII), (XXII), (XXIII), (XXIV), (XXVII), (XXVIII), (XXXI), (XXXIV), (XXXVI), (XXXVII),(XXXVIII), (XXXIX), (XL), (XLI), and (XLII)” are withdrawn from consideration as being for non-elected subject matter differ materially in structure and composition and have been restricted properly.  Moreover, incorporation the compounds of formula (XLIII) into claim 1 would ovoid the improper Markush of CYP51A1 inhibitor.
Responses to Amendments/Arguments
4.	Applicant's arguments regarding the rejection of claims 1, 5, 8, 13, 75, 86 and 88 under 35 U.S.C. 103 (a) over of Gupta et al. ‘459 and Hum et al. have been fully considered and they are  persuasive.   The rejection of claims 1, 5, 8, 13, 75, 86 and 88 under 35 U.S.C. 103 (a) over of Gupta et al. ‘459 and Hum et al. has been overcome in the amendment filed on 1/15/2021.
5.	Applicant's arguments regarding the rejection of claims 1 and 13 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.   
	Applicants state “In the instant case, as of the effective filing date of the presently claimed invention, CYP51A1 inhibitors were well-known in the art. For example, the specification describes numerous CYP51 Al inhibitors at pages 79-121. LEK-935, CP-320626, itraconazole, posaconazole, cyproconazole, voriconazole, fluconazole, clotrimazole, fenticonazole, epoxiconazole, ketoconazole, ravuconazole, isavuconazole, holothurin A, theasaponin, capsicosine, betulafolientriol, prochloraz, propiconazole, prothioconazole, prothioconazole-desthio, tebuconazole, triadimenol, and azalanstat were known before the effective filing date of the presently claimed invention. Numerous CYP51A1 inhibitors are also described in US 3,321,366; US 3,660,577; US 3,717,655; US 4,144,346; US 4,221,803; US 4,432,989; US 4,464,381; US 4,503,055; US 4,800,206; US 4,940,717; US 5,039,676; US 5,278,175; US 5,567,817; US 5,648,372; US 5,661,151; US5,792,781; US 6,015,825; US 6,277,877; US 6,300,353; US 
Since CYP51A1 inhibitors were well-known in the art as of the effective filing date of the presently claimed invention, there is no need for the allegedly undue experimentation to identify CYP51A1 inhibitors.”, see pages 24-25.
However, the only direction or guidance present in the instant specification is the description of a number of CYP51A1 inhibitors on pages 4-12 of the specification.  A number of compounds of formulae selected from (I), (II),  (III),(IV), (VII), (VIII), (IX), (XIII), (XVII), (XVIII), (XXII), (XXIII), (XXIV), (XXVII), (XXVIII), (XXXI), (XXXIV), (XXXVI), (XXXVII),(XXXVIII), (XXXIX), (XL), (XLI), and (XLII) has been disclosed on pages 4-43.    There is no data present in the instant specification for the CYP51A1 inhibitors without limitation (i.e., no named compound or formula).  Regarding CYP51A1 inhibitor in the patent US 7,560,474, it just discloses a particular compound fluconazole which is an inhibitor of P450 family, see lines 45-480 in column 13. 
While the level of the skill in the chemical arts is high, it would require
undue experimentation of one of ordinary skill in the art to resolve any CYP51A1 inhibitors without limitation.  There is no guidance or working examples present for constitutional any CYP51A1 inhibitors without limitation for the instant invention.   Therefore the rejection of claims 1 and 13 under 35 U.S.C. 112(a) is maintained. Incorporation of the limitation  “the compounds of formula (XLIII) of CYP51A1 inhibitors” (i.e., see claim 75) into claims 1 and 13 would overcome this rejection.  
Claim Rejections - 35 USC §112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder), see claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Dependent claims 5, 8, 75, 86 and 88 are also rejected along with claim 1 under 35 U.S.C. 112 (a).
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 1 is drawn to intent methods of use using the instant CYP51A1 inhibitors for treating “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder).   

The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant CYP51A1 inhibitors effective to treat “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective to treat “a 
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder ), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or cancer ) in a host is treated.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or cancer). The “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or cancer)” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disorder, see page 1-3 of the specification.   There are no in vitro or in vivo working examples present for the “a neurological disorder associated with TDP-
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment of “a neurological disorder associated with TDP-43 aggregation” without limitation (i.e., no named disease or cancer), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of named “a neurological disorder associated with TDP-43 aggregation” supported by the specification into claim 1 would obviate the rejection. 
Claim Objections
7.	Claims 1 and 13 are objected to having non-elected subject matter the compounds are other than the compound of formula (XLIII).   Incorporation the compounds of formula (XLIII) into claims 1 and 13 respectively would obviate the objection.
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 17, 2021